DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a method of forming composite carbon material.
Group II, claim(s) 16-18, drawn to a battery comprising the composite carbon material.
Group III, claims 19-20, drawn to a method forming a battery. 

Group I-III inventions lack unity of invention because even though the inventions of these groups require the technical feature of carbon composite structure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pei et al. to US2013/0251943.  Specifically, Pei et al. discloses a method of forming a composite comprising a carbon composite structure (para. [0016]) in nanowire-polymer composite electrodes; para [0055]), a conductive layer ranging from 20%-99% silver nanowires and a graphene nanosheet or carbon nanotube layer can be used to form the conductive layer,  the method comprising: disposing a precursor composition on a substrate (para [0026]) wherein the precursor composition comprising at least one of: a porogen component (i.e. a polymer), a support phase precursor component (para [0026], [0060], Fig. 1 ),   Turning now to block 14, a layer of at least one type of monomer is deposited on the porous surface of the conductive layer,  a carbon component (para [0055]),  a conductive layer ranging from 20%-99% silver nanowires and a graphene nanosheet or carbon nanotube layer can be used to form the conductive layer), a light absorbing component (para. [0025]) and a catalyst component (para [0065]), and irradiating the precursor composition (para [0026]; annealing the monomer with thermal exposure or irradiation to form a composite polymeric film) to form a carbon composite multi-layer structure having a substantially elongated profile and an amorphous carbon matrix (para. [0052], [0055]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JUN LI/           Primary Examiner, Art Unit 1759